Carroll, J.
The plaintiff alleged that, in alighting from one of the defendant’s cars, she was injured by reason of the negligence of the defendant in suddenly starting the car. The jury found for the defendant. The case is before us on the plaintiff’s exceptions to the exclusion and admission of certain evidence.
The plaintiff was injured March 3, 1925. At the trial she was asked if, on the night before the day of the trial, she had noticed whether the step of the defendant’s car “as it came down . . . went out over the curb.” On the objection of the defendant this evidence was excluded. The exclusion was proper. It was more than a year after the accident occurred when the plaintiff made the examination of the curb and the step of the car. It did not appear that the car she then saw was of similar construction to the one involved in the accident, nor was it shown that the curb referred to was in the same condition as it was at the time of the accident. Blodgett v. Springfield Street Railway, 261 Mass. 333. In addition to this, no offer of proof was made by the plaintiff, and it is not known what answer was expected to the question.
The plaintiff also excepted to the introduction of the hospital records of the Peter Bent Brigham Hospital. There was evidence that this hospital was a charitable institution. Under G. L. c. 233, § 79, the records kept by the Peter Bent Brigham Hospital were admissible in so far as they related to the treatment and medical history of the plaintiff. Leonard v. Boston Elevated Railway, 234 Mass. 480. Without reciting in .detail the contents of the hospital records, it cannot be said on this bill of exceptions that these records were immaterial.

Exceptions overruled.